      Case: 3:20-cv-50310 Document #: 1 Filed: 08/21/20 Page 1 of 4 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

ROBERT T. BAKER,                            )
                                            )
               Plaintiff,                   )       Case No. 20-cv-50310
                                            )
       v.                                   )       Stephenson County Case No. 20-L-26
                                            )
STEPHENSON COUNTY,                          )       JURY TRIAL DEMANDED
                                            )
               Defendant.                   )


                 NOTICE OF REMOVAL OF PLAINTIFF’S COMPLAINT

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS:

       NOW COMES Defendant, STEPHENSON COUNTY (“Defendant”), by its attorneys,

O’Halloran Kosoff Geitner & Cook, and pursuant to 28 U.S.C. §1331, §1441 and §1446, for its

Notice of Removal, states as follows:

       1.      On July 21, 2020, Plaintiff, Robert T. Baker, filed a five-count Complaint against

Stephenson County in the Fifteenth Judicial Circuit of Stephenson County, Illinois, wherein

Plaintiff asserted a claim under the Fair Labor Standard Act, 29 U.S.C §201, as well as claims

under the Illinois Wage Payment and Collection Act (“IWPCA”) and the Illinois Minimum

Wage Law (“IMWL”) and a state law claim of trespass to chattel. Ex. A.

       2.      On July 23, 2020, Defendant Stephenson County was served with Plaintiff’s

Complaint and Summons. Accordingly, this removal is timely filed within 30 days of receipt of

Plaintiff’s complaint.

       3.      The above-described action is a civil action in which this Court has original

jurisdiction under the provisions of 28 U.S.C § 1331 and is one which may be removed to this

Court by Defendant pursuant to the provisions of 28 U.S.C §1441 in that Plaintiff filed suit
       Case: 3:20-cv-50310 Document #: 1 Filed: 08/21/20 Page 2 of 4 PageID #:2




against Defendant for, inter alia, an alleged violation of the Fair Labor Standard Act, 29 U.S.C

§201 et seq. .(“FLSA”). See (Complaint, Count II). Plaintiff’s claim under the FLSA is a federal

claim which arises under the laws of the United States. Therefore, this Court has federal question

jurisdiction over this matter.

       4.      Plaintiff’s Complaint against Defendant also includes state law claims for which

this Court should assume pendant jurisdiction pursuant to 28 U.S.C. § 1441(c) and/or 28 U.S.C.

§ 1367. Here, all of Plaintiff’s claims arise from the same nucleus of facts and circumstances.

The gravamen of Plaintiff’s lawsuit is that Defendant allegedly failed to pay Plaintiff certain

wages he claims he is owed. Defendant’s alleged failure to do so forms the basis of Plaintiff’s

FLSA, IWPCA, IMWL and trespass to chattel claims. Ex. A. Thus, the Court should exercise

supplemental jurisdiction in this case of Plaintiff’s state law claims which are intertwined with

his FLSA claim.

       5.      As required by 28 U.S.C § 1446(d), notice of removal will be served upon all

parties of record and will be filed with the Circuit Court of the Fifteenth Judicial Circuit of

Stephenson County, Illinois.

       6.      Defendant agrees and consents to removal of this action from the Circuit Court of

the Fifteenth Judicial Circuit of Stephenson County, Illinois to the United States District Court

for the Northern District of Illinois, Western Division.

       7.      The United States District Court for the Northern District of Illinois, Western

Division, is the District Court for the district encompassing Stephenson County, Illinois. 28

U.S.C § 93(a)(2).

       8.      Pursuant to the requirements of 28 U.S.C § 1446(a), the pleadings filed in the

Stephenson County action have been filed herewith.




                                                 2
       Case: 3:20-cv-50310 Document #: 1 Filed: 08/21/20 Page 3 of 4 PageID #:3




       WHEREFORE, Defendant, STEPHENSON COUNTY, hereby gives notice of removal

of this action to the United States District Court for the Northern District of Illinois.

                                                       Respectfully submitted,

                                                       STEPHENSON COUNTY

                                                   By: s/Daniel T. Corbett
                                                       Julie A. Bruch, #6215813
                                                       Daniel T. Corbett, #6312582
                                                       O’Halloran Kosoff Geitner & Cook, LLC
                                                       650 Dundee Road, Suite 475
                                                       Northbrook, Illinois 60062
                                                       Phone: 847/291-0200
                                                       Fax: 847/291-9230
                                                       Email: jbruch@okgc.com
                                                               dcorbett@okgc.com




                                                   3
      Case: 3:20-cv-50310 Document #: 1 Filed: 08/21/20 Page 4 of 4 PageID #:4




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS

ROBERT T. BAKER,                           )
                                           )
              Plaintiff,                   )       Case No. 20-cv-50310
                                           )
       v.                                  )       Stephenson County Case No. 20-L-26
                                           )
STEPHENSON COUNTY,                         )       JURY TRIAL DEMANDED
                                           )
              Defendant.                   )

                               CERTIFICATE OF SERVICE

       I hereby certify that on August 21, 2020, I electronically filed the foregoing Notice of
Removal of Plaintiff’s Complaint with the Clerk of Court using the CM/ECF system, and I will
send notification of such filing to the following non-registered participant:

                                      Jeffrey H. Powell
                                    Reno & Zahm, LLP
                               2902 McFarland Road, Suite 400
                                    Rockford, IL 61107
                                    jhp@renozahm.com

via Email and U.S. Mail by depositing same in a sealed envelope, proper postage prepaid and
affixed thereon and placing same in the U.S. Mail receptacle located at 650 Dundee Road,
Northbrook, IL, at or before the hour of 5:00 p.m. on August 21, 2020.




                                               By: s/Daniel T. Corbett
                                                   Julie A. Bruch, #6215813
                                                   Daniel T. Corbett, #6312582
                                                   O’Halloran Kosoff Geitner & Cook, LLC
                                                   650 Dundee Road, Suite 475
                                                   Northbrook, Illinois 60062
                                                   Phone: 847/291-0200
                                                   Fax: 847/291-9230
                                                   Email: jbruch@okgc.com
                                                           dcorbett@okgc.com




                                               4
